RECOGNIZANCE entered into before a justice of the peace of Clay county in a case of bastardy. The recognizance recited that Isabel Dyer, an unmarried woman of Jackson township in said county, in her examination on oath taken in writing before said justice, had declared that she was on, &c., delivered of a male bastard child, and that William Owens was the father of the child—and was conditioned for the reputed father’s appearance, at the next term of the Circuit Court, to answer the accusation and abide the judgment of the Court. Held, that the recognizance was sufficient.